DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: The specification should be amended to include the issued patent number (10,194,391) instead of application number 13/123,149.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,195,391. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claim 1 of the instant application are found in claim 1 of the patented case. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hill et al (US Pat. No. 7,011,091), hereinafter Hill.
Regarding claim 1, Hill teaches a ventilator  (Fig. 1: 2) comprising:
(a) a housing having an interior and an exterior (Fig. 1, the housing has an interior and an exterior);
(b) an inlet port extending from the exterior to the interior of the housing (not shown, Col. 6: lines 4-10, a blower receives a flow of gas);
(c) a flow generator disposed within the housing and being structured to generate a flow of gas (Fig. 1: 4, Col. 6: lines 4-10);
(d) an outlet port adapted to discharge the flow of gas from the housing (Fig. 1: conduit 20);
(e) a patient circuit (Fig. 1) including:
(1) a patient interface (Fig. 1: 12, col. 12: lines 10-12) and 
(2) a passive exhalation device adapted to provide an exhaust gas flow from the patient circuit to an ambient atmosphere (Col. 6: lines 34-40, exhaust vent 22), wherein the patient circuit is in fluid communication with the outlet port (Fig. 1, Col. 5: lines 30-32) and is structured so as to deliver a predetermined inhalation volume of the flow of gas to an airway of a patient during an inspiratory phase of a ventilator cycle (Col. 7: lines 14-22, average volume over a series of breaths corresponds to a target average volume); and
(f) a controller (Fig. 1: 16) operatively coupled to the flow generator (Fig. 1, Col. 5: lines 46-48, the controller can control fluid source 4 directly) ) and adapted to selectively control the inhalation volume of the flow of gas delivered to such a patient taking into account the exhaust gas flow lost during inspiration from the passive exhalation device. (Fig. 3, Col. 8: lines 25-40, Col. 12: lines 15-50, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.